ON MOTION FOR REHEARING.
We are asked to grant a rehearing in this case on the ground, mainly, that this court erred in its construction of the transcript as stated in the former opinion of this court, as follows: "With reference to the independent suit of interpleader by the New York Life Insurance Company v. Cora Malone et al., being an independent suit against all the parties, the petition showed on its face that it was a party to the main suit, and had filed an interpleading answer therein." So far as the statement that the petition showed that the New York Life Insurance Company had filed its interpleading answer in the main case, this court was mistaken, but the petition alleged that long before that time the (petitioner) New York Life Insurance Company had been made, and then was, a party defendant in the main case.
As was said in our former opinion in this case, "There could be no reasonable doubt or hazard in its position as a stakeholder after it had been made a party to the main case, which gave it the right to file its interpleading answer in that case." We see no reason to change our opinion. The motion for rehearing is therefore overruled. *Page 267